957 A.2d 872 (2008)
289 Conn. 908
SMITH BROTHERS WOODLAND MANAGEMENT, LLC
v.
ZONING BOARD OF APPEALS OF THE TOWN OF BROOKFIELD.
No. 18220.
Supreme Court of Connecticut.
Decided September 5, 2008.
Brian A. Lema, Milford, in support of the petition.
Thomas W. Beecher, Danbury, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 108 Conn.App. 621, 949 A.2d 1239 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the issuance of a certificate of zoning compliance with conditions precluded the plaintiff from engaging in other preexisting, nonconforming uses?"
*873 The Supreme Court docket number is SC 18220.